EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina Dorr on 8/18/2022.

The application has been amended as follows: 
Claim 1, line 4, after “connecting the first planar surface”, delete “of” and insert --to--.
Claim 21, line 2, after “comprising”, insert --a--.
Claim 21, line 4, after “connecting the first planar surface”, delete “of” and insert --to--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or suggest the distinct feature of “wherein the optical material comprises single crystal undoped yttrium aluminum garnet (YAG), ceramic undoped YAG, single crystal doped YAG, ceramic doped YAG, sapphire, spinel, yttria, nanocomposite optical ceramics (NCOC), aluminum oxynitride (ALON), or a combination thereof”, as recited in independent claim 1, and the distinct feature of “wherein a surface coverage of the plurality of micro-channels on the optical material is about 0.01 to about 5%”, as recited in independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781